Title: Stephen Cathalan to Thomas Jefferson, 12 July 1816
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
            My Dear sir—
            Marseilles the 12th July 1816
          
          I have the honor of Remitting you herein Inclosed the 2ta of my Last Respects of the 19th ulto via Bordeaux, whereof Mr D. Strobel in the absence of Wam Lée Esqr & acting in his Stead as Consul of the U.s. =has acknowledged me Receipt= by his Letter of the 2d Inst =which he was forwarding by the Ship  Tontine to Sail for new york with first fair wind;=
          This will Reach you by Capn Isaac Doane of the Brig David Moffit of Philada Ready to Sail from this Port for hyeres near Toulon to take in a Cargo of Salt for Philada;
          I Intrusted Said Capn with one Small Box Containing Immortelles, or Eternal Flowers (cassidony) which I have Gathered in the 1st days of this month at my Country Seat, directed to you under Cares & Thro’ the Collector of Philada to whom Said Capn has Promised to deliver it, with my Letter of advice, to him, on his Safe arival.
          when this Box will Reach you, I Beg your Leave to offer it to your Grand Daughters, as the only Flowers of my Garden worth to be Sent & offered to them in a Good State at Such a Great distance, tho’ I am as much as Possible Situated at hand, as the U/ States Frigate United states Commodore John Shaw, was anchored Twice at one half Gun Shot, distance where Gathered from the 29th april to the 5th may & from the 22d do to the 29th Last may; & in that Intervall I had the Pleasure of his Company on that mountanious Spot & we Drank together to your Good & Lasting health;—
          if Such flowers are Acceptable I Engage myself to Send them Yearly a fresh & even larger Supply, I am not Certain whether Such a plant Grows in virginia, but if next Spring there is here an American vessel Bound for norfolk or alexandria or any Port in the cheasapeack I will Send you Some Plants in vases, also Some Layers or Twigs in a Terrine, hopping that Provided the Capn Takes Care of them in the Passage, they may Succeed & propagate very fast at Monticello with but Little Care, at Least into a Summer house in winter; here tho’ we have in that Season 4 to 6 Degrées of Frost they Succeed very Easily into dry & poor Earth, where they are
			 Cultivated with Great advantage not only as an ornment in our Parterres but Even in Small fields, without being need to water them in the Summer & Dry Season, & Since Peace with England that flower being Purchased at advantageous Prices for the planters & those of my Country Seat are preffered to any others of my neighbourghs, I am Encreasing their Plantation yearly,
			 observing it becomes an yearly Revenue, to me & my Gardner (Joint account) the English and northern Countries purchasing them at Good Prices, I am Glad to Draw a Tribute tho’ Small as it may be from the British, a very Short Compensation indeed of for the Losses I have Suffered by them during the war, & of for what we have Still to pay to them Since they Returned into France with their allies, to have Let Scape the Destructor of mankind from the Island of Elbe in March 1815; Regretting, no Doubt, their pretended Generosity by the Treaty of 1814—being moved by Self Interest & Machiavelism,!
          how has Behavied their Lord Exmouth, lately, toward the Dey of algiers,! I do not pretend to plead in favour of their chief of  Pirates, but why before entering into further negotiations with him, why he did not fullfill the Payment of the napolitan Captives &a he had Redeemed by a Treaty, Shamefull perhaps for his honor & of his  nation, the God neptun;—it was Reserved to the united States to Shew to all Eurpope & christian Powers, how to treat with Success with the Powers of Barbary, but when,? when the treaties were Brocken or unexecuted by Such powers, but not by a foolish  or sottish & Matchiavelick agression, as he  has done;—
          
          we will Soon See if the Result of their chalenge under Command of their Same admiral with Great forces, will be So Prompt & Successfull as the one of Commodore Ducatur ariving last year with only one Division of the u. states Frigates, without waiting for Superior forces with or by the 2d Division under Commodore Bainbridge; as I have not yet any official account on from our Consl Gal &a at algiers, this is Confidentialy hazarded on the Reports direct or the British news Papers.
          but what disgression digression from my 1st topic, the Immortelles Flowers! which made me forget, that of the 1st ones I Gathered in the year 1804 I made a garland over the Bust in Marble of the Immotrtal Gen. Washington your Predecessor President, which I Possess, & this Garland is as yet as Fresh as if it was of this Season.
          Pray, how has Succeeded the Plantation of olive Trées in south Carolina?
          I hope now to Receive soon, & probably by our Ministers Messrs Galatin or Pinkney, a Letter from you, acknowledging the Receipt of my 1st Invoice;—
          I hope also to be honored with a Letter from the Secretary of State, in answer to my claims, also the acts of Congress Respecting Consuls &a which may have been issued & not Received Since the term of your Presidency Expired.
          as to the 2d Bel of wine of Roussillon I  Just Receivd, at Last, a Letter from Mr Durand of Perpignan in answer to mine of the 2d June, Informing me that he is on the eve of Sending it to me, by the 1st opportunity and of the Same qty of the 1st Bel; his Letter is of the 9th Inst & I had wrote him again on that Same Day, to Recall this object to his memory;
          I Received by this Same mail a Letter from henry Jackson Esqr our chargé d’affairs at Paris of the 6th Inst =Informing me of Mr Gallatin’s arival at havre on the 3d Inst in the Peacock Sloop of war, to be at Paris on the 9 or 10th Inst, he had not yet forwarded to him the Letters & packets for him, he has therefore as yet no Information to Communicate=
          begging you to Excuse my Prolixity, bad Hand & Tedious Style I apprehending to have abused in this, of the Friendship you are So kind as to honor me with.
          
            I remain with Great Respect & veneration my Dear sir your most obedt & Devoted Servant
            Stephen Cathalan.
          
        